The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray and Mr. Justice Terry concurred.
The position taken by appellants maintains that the money assessed as damages against the railroad company must be paid to F. and H., who, although trespassers, were in possession at the time of the damage, and they would be liable over, to the true owner of the land.
The rules of law never encourage circuity of action, and, as it seems that the true owner of the land had obtained possession before the money was paid out, he is entitled to receive it.
Judgment affirmed.